Citation Nr: 0507531	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected headaches.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from December 1972 to 
July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO, which 
granted service connection and assigned a 30 percent 
evaluation for headaches.  

In January 2004, the Board remanded this matter to the RO for 
further development of the record and certain procedural 
action.  


FINDING OF FACT

The veteran's headaches are manifested by no more than 
attacks lasting no longer than three hours, which are 
relieved by analgesics and rest and occur no more frequently 
than four times a week.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a including Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VCAA contains provisions regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim for increase.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence, which is necessary to make an informed 
decision on this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by July 2002, April 2003 and January 2004 letters, 
the January 2003 Statement of the Case, and the October 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought.  

The veteran has been advised via the letters and October 2004 
Supplemental Statement of the Case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

He has also been afforded VA medical examinations in 
connection with his claim.  See 38 U.S.C.A. § 5103A(d)(2).  

Consequently, the Board concludes that VA's statutory duty to 
assist and notify the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A September 2001 VA computed tomography (CT) scan revealed 
essentially normal results.  

On an August 2002 VA neurologic examination, the veteran 
described having headaches in the frontal area above the eyes 
to the back of the neck.  The headaches sometimes entailed 
blurred vision.  He could not identify a trigger but 
indicated that, in the past, stress brought on headaches.  

The veteran stated that his headaches lasted about two hours 
after taking over-the-counter analgesics and lying down.  The 
veteran reported approximately three or four such headaches 
over the course of a month.  

The examiner noted the September 2001 CT scan, which revealed 
normal results.  The examiner further noted that the 
veteran's headaches were not prostrating or incapacitating 
beyond the two hours in which he rested after onset of 
symptoms.  

An April 2003 progress note indicates that the veteran 
complained of throbbing headache pain.  He stated that he 
achieved partial or complete relief from lying down.  

On June 2003 VA neurologic examination, the veteran stated 
that his headaches were more frequent and occurred 
approximately three or four times per week.  They began as 
bifrontal headaches and gradually spread to the entire head 
and suboccipital area.  

The veteran described the pain on onset as a ten on a scale 
of one to 10.  This severe pain lasted just a few moments.  
It then subsided to a six on a scale of one to ten.  

The headaches lasted for several hours at this level.  During 
headaches, he had to rest.  With the use of analgesics, the 
headaches disappeared within a few hours.  

The examiner noted that there were no symptoms or signs of an 
aura before the headaches and that the headaches were not 
associated with nausea or vomiting.  Throbbing occurred only 
at the earliest part of the headaches.  

There was no photophobia or intolerance to noise during 
headaches, but the veteran did prefer to lie down in a quiet 
area during headaches.  

The examiner diagnosed headache disorder of unknown etiology 
and type.  

An April 2004 VA examination report reflected that the 
veteran's headaches were occurring without a precipitating 
event two to four times a week.  They lasted two to three 
hours and were relieved by rest and sleep.  The veteran 
reported nausea and occasional vomiting.  

The examiner opined that the veteran's headaches were not 
prostrating, and he diagnosed migraine headaches.  




Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected headaches have been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under this 
regulatory provision, a rating of 30 percent is warranted 
with prostrating attacks occurring on average once a month 
over the last several months.  Id., Diagnostic Code 8100.  

A 50 percent evaluation is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id., Diagnostic Code 8100.  

A 50 percent evaluation is the highest evaluation available 
under Diagnostic Code 8100.  Id.  

Although the veteran has been complaining of increasingly 
severe headaches, his headaches, at worse, are shown to be 
productive of pain and other potential symptoms for two to 
three hours, four times a week.  He uses analgesics and rest 
to alleviate symptoms, and his headaches have not been 
characterized as prostrating.  

The attacks are not shown by the medical evidence to be 
prolonged or to last more than three hours.  Furthermore, 
they have not been shown to have caused severe economic 
inadaptability.  The foregoing being the case, a 50 percent 
evaluation for headaches is not warranted.  Id.  

The Board notes that the veteran's headache symptomatology 
does not appear to have varied markedly during the course of 
the appellate period, and a staged rating, therefore, is not 
for application.  See Fenderson, supra.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2004) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifested no 
separate and distinct symptoms of headaches not contemplated 
in the currently assigned 30 percent rating permitted under 
the applicable rating criteria.  


ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected headaches is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


